Citation Nr: 9925539	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service connected 
deviated nasal septum with sinusitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1985 to May 1995 
with 2 months and 3 days of prior active service.  

By rating action in October 1995, service connection was 
granted for deviated nasal septum with sinusitis; a 
noncompensable evaluation was assigned.  In August 1996, the 
veteran requested that a compensable evaluation be assigned 
for his service connected disability.  

This appeal arises from a December 1996 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO).  A notice 
of disagreement was received in January 1997, a statement of 
the case was issued in February 1997, and a substantive 
appeal was received in April 1997.  By rating decision in 
July 1998, a 10 percent rating was assigned; the issue 
currently on appeal is whether a rating in excess of 10 
percent is warranted.

The Board also notes that the veteran requested a hearing 
before the Board in Washington, D.C. on the April 1997 
substantive appeal.  He was informed by letter in June 1999 
that a hearing had been scheduled in August 1999.  By written 
submission in July 1999, the veteran canceled his personal 
hearing before the Board.  The veteran did not request the 
postponement or rescheduling of the hearing.


REMAND

The veteran contends that the RO erred by failing to award a 
higher evaluation for his service connected respiratory 
disability.

The examination conducted in 1996 by the VA is inadequate 
because the claims folder was not made available to the 
examiner.  Clinical data which takes into account both prior 
and recent medical treatment is needed to ensure that the 
evaluation of the veteran's disability is a fully informed 
one.  38 C.F.R. § 4.1 (1998).  Moreover, the examination is 
too old for the Board to evaluate the veteran's disability.  
This is especially so since surgery was conducted on the 
veteran subsequent to the examination.  See Weggenmann v. 
Brown, 5 Vet.App. 281 (1993)(where an appellant claims that 
his condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
appellant's current condition, the VA's duty to assist 
includes providing a new examination).

As the regulations concerning entitlement to a higher rating 
were changed during the course of this appeal, the veteran is 
entitled to the resolution of his claim under the criteria 
which are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Court in Karnas did not specifically address 
the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  

In this case, the veteran filed a claim for a higher 
evaluation in August 1996.  Thereafter, the rating criteria 
for respiratory disorders were changed effective October 7, 
1996.  Thus, the holdings in Karnas and DeSousa apply in the 
veteran's claim.  It is further noted that the RO has only 
considered the rating criteria for respiratory disabilities 
that have been in effect since October 7, 1996 in the 
evaluation of the instant claim.  Accordingly, the RO must 
issue a supplemental statement of the case to include 
consideration of the veteran's disability under both the old 
and new rating criteria.  

The Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Here, the existing clinical findings are not 
adequate to rate the veteran's respiratory disability under 
all of the applicable rating criteria.  Accordingly, the 
veteran should be afforded a VA respiratory examination which 
will provide complete clinical findings that are sufficient 
to rate the veteran's disability under the old and new rating 
criteria.

In addition, the Board notes that the RO has rated the 
veteran's deviated septum and sinusitis together.  As part of 
this remand, the RO should consider whether it would be 
appropriate to rate these disabilities separately.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for respiratory disability 
since service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  The 
records requested should include those 
from the Butler VAMC.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  The veteran should be afforded a VA 
nose examination to determine the current 
nature and extent of the service 
connected deviated nasal septum and 
sinusitis.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  A copy of this 
Remand together with a copy of the old 
and revised rating schedules for 
respiratory disabilities must be 
furnished to the examiner prior to the 
examination.  Any necessary diagnostic 
testing should be administered to 
determine the full extent of all 
disability present.  The examiner should 
provide a complete and detailed medical 
history for the disabilities at issue as 
well as complete clinical findings 
relative to the old and new rating 
criteria under DC's 6502 and 6513.  All 
criteria in each of the relevant 
diagnostic codes must be addressed in 
order for the Board to evaluate the 
disability and justify the rating to the 
veteran.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of the 
evidence of record.  In this regard, the 
RO should consider whether separate 
ratings should be assigned for the 
deviated nasal septum and sinusitis.  The 
claim should be considered under both the 
old and the new rating criteria in 
accordance with the guidance expressed by 
the Court in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and DeSousa v. Gober, 10 
Vet. App. 461 (1997).  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC), to include 
the consideration of the old and new 
rating criteria for deviated nasal septum 
and sinusitis.  The SSOC should also 
include consideration of the provisions 
of 38 C.F.R. § 3.655 in the event that 
the veteran fails to appear for a 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The SSOC must include a discussion as to 
whether it is more advantageous to rate 
the veteran under the old or revised 
criteria.  However, it should be noted 
that a rating under the new criteria may 
not be assigned prior to the effective 
date of the regulation.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












